DETAILED ACTION
Status of the Application
Claims 1-19 have been examined in this application.  This communication is the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 10/16/2020.
Claims 1-19 remain pending in this application.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20190121850, Banerjee, et al. to hereinafter Banerjee in view of United States Patent Publication US 20190124020, Bobbarjung, et al. 

Referring to Claim 1, Banerjee teaches a computer-implemented method for switching and handover between one or more intelligent conversational agents, the computer-implemented method comprising:
receiving, at a chatbot switching system with a processor, a first set of data in real-time (See Bobbarjung), wherein the first set of data is associated with a plurality of users, wherein the first set of data comprising user behavioral information, past engagements with conversational agents and user profile information (
Banerjee: Sec. 0060, One approach to presenting targeted advertisements includes employing demographic characteristics (e.g., age, income, gender, occupation, etc.) for predicting user behavior, such as by group. Advertisements may be presented to users in a targeted audience based at least in part upon predicted user behavior(s).
Banerjee: Sec. 0061, Another approach includes profile-type ad targeting. In this approach, user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered.
Banerjee: Sec. 0084, Thus, the application server 108 can store various types of applications and application related information including application data and user profile information (e.g., identifying and behavioral information associated with a user). It should also be understood that content server 106 can also store various types of data related to the content and services provided by content server 106 in an associated database 107, as discussed in more detail below.
Banerjee: Sec. 0081, According to some embodiments, the stored user data can include, but is not limited to, information associated with a user's profile, user interests, user behavioral information, user attributes, user preferences or settings, user demographic information, user location information (i.e., past and present location(s) of the user, and future locations of the user (derived from a calendar or schedule of the user—e.g., planned activities), user biographic information, and the like, or some combination thereof.);
Banerjee describe the receiving of data from users’ profiles that includes users’ past and present information with engaging with customer services which includes the chatbot.

collecting, at the chatbot switching system with the processor, a second set of data in real-time (See Bobbarjung), wherein the second set of data is associated with the one or more intelligent conversational agents, wherein the second set of data comprising a trust score associated with each of the one or more intelligent conversational agents, confidence level of the one or more intelligent conversational agents, past performance of the one or more intelligent conversational agents, and performance of each of the one or more intelligent conversational agents in a virtual environment (
Banerjee: Sec. 0040, Therefore, according to embodiments of the instant disclosure, the disclosed systems and methods provide a novel end-to-end conversational engine that provides chatbot responses that accurately and factually answers questions with responses that mimic styles specific to particular domains.
Banerjee: Sec. 0101, The chatbot engine 300 filters out patterns containing nouns to prevent deviation from the actual information, and restricts paths between pairs where the second word is an auxiliary verb to avoid introducing irrelevant patterns. Multiple scores are determined and assigned to each pattern (e.g., importance score, contextual similarity score and linguistic quality score), as discussed below.
Banerjee: Sec. 0086, Thus, in some embodiments, the lexicon of terms in database 320 may be ranked or ordered according to the number of times a user or users has used a term during a predetermined period. In some embodiments, the lexicon in database 320 can be based on a user's or users' behavior (e.g., past activity—for example, words or phrases used in social network messages at or above a threshold (frequency over a predetermined time) which takes precedence over global lexical norms and conventions).
Banerjee: Claim. 28, computing a score of linguistic confidence based on at least one language trained model; and determining, based on the linguistic confidence scores, a probability for each word pattern.);
Banerjee describe the collecting of data from users’ profiles that includes users’ past and present information with engaging with customer services which includes the chatbot; wherein these actions are performed in a virtual environment that also determines the accuracy of information and scoring of data.

fetching, at the chatbot switching system with the processor, one or more queries from the plurality of users for a mega bot, wherein the one or more queries are associated to a scope of field, wherein each of the one or more queries has a plurality of aspects, wherein the plurality of aspects comprising context, linguistic style, sentence construction, and lexical ambiguity (
Banerjee: Sec. 0084, the lexicon in database 320 comprises terms (i.e., words, phrases or paragraphs) arranged according to how they were generated. For example, terms associated with search queries can be organized according to when they were entered by a user and/or which other search terms were associated therewith. Terms associated with mail messages, for example, can be organized in accordance with other terms in the same or similar messages (e.g., group text within a single message, group text associated with a message thread). Terms associated with social networking activity can be organized in accordance with their order, their topic and/or by which users and/or the domain they are associated with, for example. In some embodiments, the words are arranged according to known or to be known language models. The words in the lexicon can be assigned a unique identifier, such as, but not limited to, a number or value. It should be understood that generally no two words (or phrases) in a lexicon are associated with the same unique identifier. Thus, a unique identifier should be unique to one word/phrase in the lexicon.
Banerjee: Sec. 0101, The chatbot engine 300 filters out patterns containing nouns to prevent deviation from the actual information, and restricts paths between pairs where the second word is an auxiliary verb to avoid introducing irrelevant patterns. Multiple scores are determined and assigned to each pattern (e.g., importance score, contextual similarity score and linguistic quality score), as discussed below.
Banerjee: Sec. 0139, Only one of the sentences can be selected out of all the possible sentences. Therefore, only a single combination of patterns between the first and the last word is selected corresponding to the selected sentence and all other combinations are discarded. To model this constraint, each yk is represented as a combination of patterns Πi,j∈s . . . e,q∈1 . . . maxqpij q, selecting only one pattern at a time between consecutive words. Here, s and e refer to two indices corresponding to “dummy” start and end words respectively. In some embodiments, the introduction of dummy words allows for introducing patterns at the beginning and end of the response.
Banerjee: Sec. 0140, The num patterns in Eq. 4 refers to the total number of patterns used to construct a sentence, which in the example above is equal to 4. According to some embodiments, since each sentence is represented as a product of several patterns, the chatbot engine 300 is creating non-linear equation. However, since ILP constraints need to be linear, the non-linearity is converted to linearity using simple transformations. As the variables are all binary, each yk is transformed using the pattern variables and linear constraints.);
Banerjee describe the receiving and processing of data that includes context, linguistic, sentence construction, and lexical, in which lexical is relating to or of the nature of a lexicon or dictionary of data.


analyzing, at the chatbot switching system with the processor, the first set of data, the second set of data and the one or more queries using one or more machine learning algorithms, wherein the analysis is performed based on training of a machine learning model, wherein the analysis is performed for enabling selection of a suitable intelligent conversational agent from the one or more intelligent conversational agents, wherein the analysis is performed in real time (See Bobbarjung) (
Banerjee: Sec. 0005, simultaneously provides for chatbot responses to embody accurate answers to questions asked to the conversational agent while also transforming these regular responses and/or generating new responses that mimic styles specific to particular domains with which users can relate and are acquainted
Banerjee: Sec. 0039, some systems' chat and virtual agents select the best possible response from a list of pre-populated responses and templates.
Banerjee: Sec. 0143, Therefore, in some embodiments, a novel approach is applied by the chatbot engine 300 where only a predetermined number of patterns are selected between each set of words.
Banerjee: Sec. 0154, Persistent storage can further include program modules and data files used to implement one or more embodiments of the present disclosure, e.g., listing selection module(s), targeting information collection module(s), and listing notification module(s), the functionality and use of which in the implementation of the present disclosure are discussed in detail herein.);
Banerjee describe the analyzing of received data that is selected based on the processing by  conversational agents.

selecting, at the chatbot switching system with the processor, the suitable intelligent conversational agent from the one or more intelligent conversational agents having the trust score above a threshold level according to the plurality of aspects of each of the one or more queries (
Banerjee: Sec. 0143, Therefore, in some embodiments, a novel approach is applied by the chatbot engine 300 where only a predetermined number of patterns are selected between each set of words. This threshold value is a product of the three scores assigned to the patterns to obtain a ranked list, and only the top m patterns for the ILP formulation are chosen—where, for example, m is set to 2. In some embodiments, the maximum length of the pattern is set to a threshold value L (where L, for example, can be set to 2).), 
Banerjee describe the analyzing of received data that is selected based on the processing by  conversational agents, which includes consideration of threshold levels of scores.

wherein the selection is based on the plurality of factors and the analysis of the first set of data, the second set of data and the one or more queries, wherein the mega bot selects the suitable intelligent conversational agent from the one or more intelligent conversational agents (
Banerjee: Sec. 0005, simultaneously provides for chatbot responses to embody accurate answers to questions asked to the conversational agent while also transforming these regular responses and/or generating new responses that mimic styles specific to particular domains with which users can relate and are acquainted
Banerjee: Sec. 0039, some systems' chat and virtual agents select the best possible response from a list of pre-populated responses and templates.
Banerjee: Sec. 0143, Therefore, in some embodiments, a novel approach is applied by the chatbot engine 300 where only a predetermined number of patterns are selected between each set of words.
Banerjee: Sec. 0154, Persistent storage can further include program modules and data files used to implement one or more embodiments of the present disclosure, e.g., listing selection module(s), targeting information collection module(s), and listing notification module(s), the functionality and use of which in the implementation of the present disclosure are discussed in detail herein.),
Banerjee describe the analyzing of received data that is selected based on the processing by  conversational agents.

wherein the threshold level is defined by an enterprise, wherein the plurality of factors comprising identification of the plurality of aspects, confidence level of the one or more intelligent conversational agents, past performance of the one or more intelligent conversational agents, behavior identification of the plurality of users, automated testing performance of the one or more intelligent conversational agents (See Bobbarjung), performance of each of the one or more intelligent conversational agents in the virtual environment, cost of engagement with the one or more intelligent conversational agents (See Bobbarjung) and a feedback from the plurality of users (
level according to the plurality of aspects of each of the one or more queries (
Banerjee: Sec. 0138, In Step 470, the word pattern(s) with the highest dependency parser confidence score is selected, and such selection is according to a determined constraint that ensures that the selected pattern is the most relevant and topical sequence of words in relation to the regular response. In some embodiments, the following constraint is utilized
Banerjee: Sec. 0143, Therefore, in some embodiments, a novel approach is applied by the chatbot engine 300 where only a predetermined number of patterns are selected between each set of words. This threshold value is a product of the three scores assigned to the patterns to obtain a ranked list, and only the top m patterns for the ILP formulation are chosen—where, for example, m is set to 2. In some embodiments, the maximum length of the pattern is set to a threshold value L (where L, for example, can be set to 2).
Banerjee describe the threshold and confidence level.

Banerjee: Sec. 0086, In some embodiments, the lexicon in database 320 can be based on a user's or users' behavior (e.g., past activity—for example, words or phrases used in social network messages at or above a threshold (frequency over a predetermined time) which takes precedence over global lexical norms and conventions).
Banerjee describe the threshold, past activities, and user’s behavior.

Banerjee: Sec. 0040, Therefore, according to embodiments of the instant disclosure, the disclosed systems and methods provide a novel end-to-end conversational engine that provides chatbot responses that accurately and factually answers questions with responses that mimic styles specific to particular domains.
Banerjee: Sec. 0101, The chatbot engine 300 filters out patterns containing nouns to prevent deviation from the actual information, and restricts paths between pairs where the second word is an auxiliary verb to avoid introducing irrelevant patterns. Multiple scores are determined and assigned to each pattern (e.g., importance score, contextual similarity score and linguistic quality score), as discussed below.
Banerjee: Sec. 0086, Thus, in some embodiments, the lexicon of terms in database 320 may be ranked or ordered according to the number of times a user or users has used a term during a predetermined period. In some embodiments, the lexicon in database 320 can be based on a user's or users' behavior (e.g., past activity—for example, words or phrases used in social network messages at or above a threshold (frequency over a predetermined time) which takes precedence over global lexical norms and conventions).
Banerjee: Claim. 28, computing a score of linguistic confidence based on at least one language trained model; and determining, based on the linguistic confidence scores, a probability for each word pattern.);
Banerjee describe the collecting of data from users’ profiles that includes users’ past and present information with engaging with customer services which includes the chatbot; wherein these actions are performed in a virtual environment that also determines the accuracy of information and scoring of data.
Banerjee at 0082 and 0087 teaches users feedback.

switching, at the chatbot switching system with the processor, between the one or more intelligent conversational agents in the mega bot interacting with the plurality of users based on the plurality of aspects of corresponding query of the one or more queries and the plurality of factors (
Banerjee: Sec. 0143, By way of background, conventional conversational agents have recently received major attention from researchers, especially from the perspective of Natural Language Generation (NLG). Receiving accurate responses from a chatbot is essential; however, bots that have functionality for mimicking personas or specific speaking styles are absent in the field. As evidenced from the discussion herein, having such functionality can enable a website or network location (e.g., application, service or platform) to increase its capability of retaining its users, in that providing users with accurate, stylized responses can address the needs of a user's requests and entertainment value.).
Banerjee describe the interacting of conversational agents between multiple users.

Banerjee does not explicitly teach real-time, automated testing performance of the one or more intelligent conversational agents, cost of engagement with the one or more intelligent conversational agents.
	However, Bobbarjung teaches the limitations.
real-time (
Bobbarjung: Sec. 0074, Using the data, the decision tree will guide the user through a conversation to find a set of results or an exact match for which the chatbot creator can define an appropriate action once the user reaches a leaf node in the decision tree. When this data changes, the chatbot behavior will automatically update in real-time.
Bobbarjung: Sec. 0159, The collection and analysis of the metrics happens in real time.)
Bobbarjung updating and analysis in real-time.

automated testing performance of the one or more intelligent conversational agents (
Bobbarjung: Sec. 0083, A built-in testing tool allows the user to quickly test the webhook by sending requests directly to the API and the lightweight chat client integrated with the webhook editor allows for full end-to-end testing of the intent with actual data.),

cost of engagement with the one or more intelligent conversational agents (
Bobbarjung: Sec. 0183, Various chatbot skills may be available for access or purchase through a chatbot skills marketplace or other chatbot skills repository.)
Bobbarjung the valuing and purchasing of skills, in which the Examiner is interpreting skills as conversational agents. Additionally, the cost in the Applicant’s specification describes values and does not teach numbers, which is similar to Bobbarjung.

Banerjee and Bobbarjung are both directed to the analysis of chatbots (See Banerjee at 0088; 0098; Bobbarjung at 0035; 0040; 0044). Banerjee discloses that additional entities, such as threshold can be considered (See Banerjee at 0086). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee, which teaches detecting and processing information in a bot driven environment in view of Bobbarjung, to efficiently apply analysis of chatbots to enhancing the capability to build and customize a bot. (See Bobbarjung at 0081).

Referring to Claim 2, Banerjee teaches the computer-implemented method as recited in claim 1, Banerjee does not explicitly teach the chatbot switching system creates an online chatbot marketplace for enabling one or more vendors to upload the one or more intelligent conversational agents, wherein the online chatbot marketplace enables the enterprise to access the one or more intelligent conversational agents from the one or more vendors, wherein each of the one or more intelligent conversational agents is affiliated with the scope of field.
However, Bobbarjung teaches the chatbot switching system creates an online chatbot marketplace for enabling one or more vendors to upload the one or more intelligent conversational agents, wherein the online chatbot marketplace enables the enterprise to access the one or more intelligent conversational agents from the one or more vendors, wherein each of the one or more intelligent conversational agents is affiliated with the scope of field. (
Bobbarjung: Sec. 0036, In some embodiments, bot building module 224 may build (or create) a chatbot using one or more chatbot skills, as discussed herein. For example, bot building module 224 may import one or more chatbot skills from a chatbot skills marketplace (or other data source) to create a new chatbot.
Bobbarjung: Sec. 0171, A chatbot skill makes it easier to create and bundle a set of intents once and then import it into multiple chatbots. However, instead of restricting the set of chatbot skills to those that were created by the operators of chatbot platform, a marketplace for chatbot skills opens up the platform to third party chatbot skill developers.
Bobbarjung: Sec. 0172, A chatbot skills marketplace may create “network effects” as each new chatbot skill created by a developer makes the platform more powerful, which in turn will attract other developers to create new chatbot skills.).
Bobbarjung describes the marketplace for the selling of uploaded skills  from different developers.

Banerjee and Bobbarjung are both directed to the analysis of chatbots (See Banerjee at 0088; 0098; Bobbarjung at 0035; 0040; 0044). Banerjee discloses that additional entities, such as threshold can be considered (See Banerjee at 0086). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee, which teaches detecting and processing information in a bot driven environment in view of Bobbarjung, to efficiently apply analysis of chatbots to enhancing the capability to build and customize a bot. (See Bobbarjung at 0081).

Referring to Claim 3, Banerjee teaches the computer-implemented method as recited in claim 1, further comprising integrating, at the chatbot switching system with the processor, the one or more intelligent conversational agents for generating the mega bot in real-time, wherein each of the one or more intelligent conversational agents has the trust score, wherein the trust score is dependent on the plurality of factors associated with the one or more intelligent conversational agents (
Banerjee: Sec. 0101, The chatbot engine 300 filters out patterns containing nouns to prevent deviation from the actual information, and restricts paths between pairs where the second word is an auxiliary verb to avoid introducing irrelevant patterns. Multiple scores are determined and assigned to each pattern (e.g., importance score, contextual similarity score and linguistic quality score), as discussed below.
Banerjee: Sec. 0131, Each pattern has several scores associated with it including: importance, contextual similarity and linguistic quality:
Banerjee: Sec. 0134, Linguistic Quality (LQ(pq ij)): Indicator of grammaticality that assigns a score of linguistic confidence to a sequence of words using two language models trained, for example, on news and Twitter corpora. Such language modelling scores more probable sequences higher than the sequences that have lesser chances of occurring in the dataset.).
Banerjee describe the scoring of modeling, in which the Examiner is interpreting as trust score.

Referring to Claim 4, Banerjee teaches the computer-implemented method as recited in claim 1, further comprising computing, at the chatbot switching system with the processor, the trust score for each of the one or more intelligent conversational agents uploaded on the online chatbot marketplace by the one or more vendors, wherein the chatbot switching system ranks each of the one or more intelligent conversational agents in the online chatbot marketplace based on the trust score (
Banerjee: Sec. 0143, This threshold value is a product of the three scores assigned to the patterns to obtain a ranked list, and only the top m patterns for the ILP formulation are chosen—where, for example, m is set to 2. In some embodiments, the maximum length of the pattern is set to a threshold value L (where L, for example, can be set to 2).

Referring to Claim 5, Banerjee teaches the computer-implemented method as recited in claim 1, further comprising receiving, at the chatbot switching system with the processor, the confidence level of the one or more intelligent conversational agents for responding to the one or more queries of the plurality of users, wherein each of the one or more intelligent conversational agents claims to have the confidence level to create response for the one or more queries (
Banerjee: Sec. 0136, In Step 468, a dependency parser confidence score is determined based at least in part on the computed pattern scores (from Step 466), which accounts for overall grammaticality of the word patterns. In some embodiments, the dependency parser confidence score is computed using the Stanford Dependency Parser.).
Banerjee describe confidence score for creating responses, in which the Examiner is interpreting as confidence level for responses..

Referring to Claim 6, Banerjee teaches the computer-implemented method as recited in claim 1, further comprising normalizing (See Bobbarjung), at the chatbot switching system with the processor, the trust score of each of the one or more intelligent conversational agents based on each of the plurality of factors (
Banerjee: Sec. 0101, The chatbot engine 300 filters out patterns containing nouns to prevent deviation from the actual information, and restricts paths between pairs where the second word is an auxiliary verb to avoid introducing irrelevant patterns. Multiple scores are determined and assigned to each pattern (e.g., importance score, contextual similarity score and linguistic quality score), as discussed below.
Banerjee: Sec. 0131, Each pattern has several scores associated with it including: importance, contextual similarity and linguistic quality:
Banerjee: Sec. 0134, Linguistic Quality (LQ(pq ij)): Indicator of grammaticality that assigns a score of linguistic confidence to a sequence of words using two language models trained, for example, on news and Twitter corpora. Such language modelling scores more probable sequences higher than the sequences that have lesser chances of occurring in the dataset.).
Banerjee describe the scoring based on a plurality of factors, in which the Examiner is interpreting the scoring as trust score.

Banerjee does not explicitly teach normalizing.
However, Bobbarjung teaches normalizing (
Bobbarjung: Sec. 0118, These scores (one per label) are normalized such that they sum to 1 and represent probabilities. The highest score is associated with the most likely intent, according to the model. The system outputs this intent and the score to the front-end of the system.)

Banerjee and Bobbarjung are both directed to the analysis of chatbots (See Banerjee at 0088; 0098; Bobbarjung at 0035; 0040; 0044). Banerjee discloses that additional entities, such as threshold can be considered (See Banerjee at 0086). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee, which teaches detecting and processing information in a bot driven environment in view of Bobbarjung, to efficiently apply analysis of chatbots to enhancing the capability to build and customize a bot. (See Bobbarjung at 0081).

Referring to Claim 7, Banerjee teaches the computer-implemented method as recited in claim 1, Banerjee does not explicitly teach further comprising predicting, at the chatbot switching system with the processor, journey of conversation between the plurality of users and the mega bot based on analysis performed on the first set of data, the second set of data, and the one or more queries using the one or more machine learning algorithms.
However, Bobbarjung teaches further comprising predicting, at the chatbot switching system with the processor, journey of conversation between the plurality of users and the mega bot based on analysis performed on the first set of data, the second set of data, and the one or more queries using the one or more machine learning algorithms. (
Bobbarjung: Sec. 0105, The machine learning system has two distinct parts: training and prediction. Before going into the training and prediction details, this description outlines necessary text pre-processing steps to perform.
Bobbarjung: Sec. 0132, In the prediction phase, the same feature computation steps are followed. Then, the following scoring is followed:
score=1/1+ê{−(c1*sentiment+c2*length+c3*is_abusive)}).
Bobbarjung describes the predicting of responses with the use of machine learning and algorithm.

Banerjee and Bobbarjung are both directed to the analysis of chatbots (See Banerjee at 0088; 0098; Bobbarjung at 0035; 0040; 0044). Banerjee discloses that additional entities, such as threshold can be considered (See Banerjee at 0086). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee, which teaches detecting and processing information in a bot driven environment in view of Bobbarjung, to efficiently apply analysis of chatbots to enhancing the capability to build and customize a bot. (See Bobbarjung at 0081).

Referring to Claim 8, Banerjee teaches the computer-implemented method as recited in claim 1, Banerjee does not explicitly teach further comprising detecting, at the chatbot switching system with the processor, the plurality of aspects associated with the one or more queries using the machine learning model in real-time.
However, Bobbarjung teaches further comprising detecting, at the chatbot switching system with the processor, the plurality of aspects associated with the one or more queries using the machine learning model in real-time (
Bobbarjung: Sec. 0044, The information provided by deep learning module 308 is based on machine learning and analysis of multiple requests and ground truth information associated with those multiple requests.
Bobbarjung: Sec. 0167, in order to respond to a particular query, the chatbot may need to make a call to a particular API. Then, based on the information in the response, the chatbot may need to make an additional API call or a call to an object store. Finally, the chatbot may need to prune the information received and display information that is immediately relevant to the user's query.).
Bobbarjung: Sec. 0074, Using the data, the decision tree will guide the user through a conversation to find a set of results or an exact match for which the chatbot creator can define an appropriate action once the user reaches a leaf node in the decision tree. When this data changes, the chatbot behavior will automatically update in real-time.
Bobbarjung: Sec. 0159, The collection and analysis of the metrics happens in real time.)
Bobbarjung processing and analyzing for querying data in real-time which includes processing with machine learning.
Banerjee and Bobbarjung are both directed to the analysis of chatbots (See Banerjee at 0088; 0098; Bobbarjung at 0035; 0040; 0044). Banerjee discloses that additional entities, such as threshold can be considered (See Banerjee at 0086). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee, which teaches detecting and processing information in a bot driven environment in view of Bobbarjung, to efficiently apply analysis of chatbots to enhancing the capability to build and customize a bot. (See Bobbarjung at 0081).

Referring to Claim 9, Banerjee teaches the computer-implemented method as recited in claim 1, further comprising determining, at the chatbot switching system with the processor, transition of the plurality of aspects within the conversation between the plurality of users and the mega bot based on analysis performed on the one or more queries using the one or more machine learning algorithms, wherein the determination of the transition of the plurality of aspects within the conversation enables the chatbot switching system to switch between the one or more intelligent conversational agents in the mega bot interacting with the plurality of users (
Banerjee: Sec. 0143, By way of background, conventional conversational agents have recently received major attention from researchers, especially from the perspective of Natural Language Generation (NLG). Receiving accurate responses from a chatbot is essential; however, bots that have functionality for mimicking personas or specific speaking styles are absent in the field. As evidenced from the discussion herein, having such functionality can enable a website or network location (e.g., application, service or platform) to increase its capability of retaining its users, in that providing users with accurate, stylized responses can address the needs of a user's requests and entertainment value.).
Banerjee describe the interacting of conversational agents between multiple users.

Claims 10- 18 recite limitations that stand rejected via the art citations and rationale applied to claims 1-9.  Regarding one or more processors; a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for switching and handover between one or more intelligent conversational agents (
Banerjee: Sec. 0008, In accordance with one or more embodiments, a non-transitory computer-readable storage medium is provided, the non-transitory computer-readable storage medium tangibly storing thereon, or having tangibly encoded thereon, computer readable instructions that when executed cause at least one processor to perform a method for a novel and improved framework for automatically generating and/or transforming chatbot responses to produce domain-specific responses that mimic native styles unique to particular domains.
Banerjee: Sec. 0157, According to one embodiment, those techniques are performed by computer system 700 in response to processing unit 712 executing one or more sequences of one or more processor instructions contained in memory 704. Such instructions, also called computer instructions, software and program code, may be read into memory 704 from another computer-readable medium 706 such as storage device or network link. Execution of the sequences of instructions contained in memory 704 causes processing unit 712 to perform one or more of the method steps described herein. In alternative embodiments, hardware, such as ASIC, may be used in place of or in combination with software.), 

Claim 19 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for switching and handover between one or more intelligent conversational agents (
Banerjee: Sec. 0008, In accordance with one or more embodiments, a non-transitory computer-readable storage medium is provided, the non-transitory computer-readable storage medium tangibly storing thereon, or having tangibly encoded thereon, computer readable instructions that when executed cause at least one processor to perform a method for a novel and improved framework for automatically generating and/or transforming chatbot responses to produce domain-specific responses that mimic native styles unique to particular domains.
Banerjee: Sec. 0157, According to one embodiment, those techniques are performed by computer system 700 in response to processing unit 712 executing one or more sequences of one or more processor instructions contained in memory 704. Such instructions, also called computer instructions, software and program code, may be read into memory 704 from another computer-readable medium 706 such as storage device or network link. Execution of the sequences of instructions contained in memory 704 causes processing unit 712 to perform one or more of the method steps described herein. In alternative embodiments, hardware, such as ASIC, may be used in place of or in combination with software.), 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kutsumi et al., U.S. Pub. 20200252205 , (discussing the use of blockchain and incorporating chatbots).
Subramaniam, W.O. Pub. 2020219203 , (discussing the building, customizing and performance of a bot).
Cui et al., AI and Procurement, https://www.researchgate.net/profile/Meng-Li-208/publication/353820579_AI_and_Procurement/links/6140cee1dabce51cf451e9a3/AI-and-Procurement.pdf, Manufacturing & Service Operations Management, 2020 (discussing the use of chatbots for AI and Procurement).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624